                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF WISCONSIN


EDWARD LOUIS ESPOSITO,

                      Plaintiff,

               v.                                           Case No. 20-C-1488

JONATHAN HOHENFELDT, et al,

                      Defendants.


                        DECISION AND ORDER ON EXHAUSTION


       Plaintiff Edward Louis Esposito, who is representing himself, is proceeding with claims

under 42 U.S.C. §1983 that defendant Jonathan Hohenfeldt used excessive force at the Racine

County Jail on July 25, 2020, and defendant Latisha Ramus was deliberately indifferent towards

his injuries following the excessive force incident. See Dkt. No. 1; see also Dkt. No. 10 at 5. On

February 11, 2021, Hohenfeldt filed a motion for summary judgment based on Esposito’s failure

to exhaust administrative remedies prior to bringing this lawsuit. Dkt. No. 20. For the reasons

explained below, the Court will grant the motion and dismiss Esposito’s claim against Hohenfeldt.

                                             FACTS

       At the relevant time, Esposito was in custody at the Racine County Jail on a probation hold

and pending charges. Dkt. No. 21, ¶1. Hohenfeldt was a deputy at the jail. Id., ¶2. According to

the complaint, on July 25, 2020, Hohenfeldt knelt on Esposito’s back and broke his rib. Id.; see

also Dkt. No. 1. About six days later, on July 31, 2020, Esposito filed an inmate complaint. Dkt.

No. 21, ¶3. The inmate complaint raised multiple issues concerning the medical care, including

denial of a mattress for chronic back pain, poor medical care, and denial of medication. The

grievance also alludes to being disciplined for standing up for himself, being tazed, denial of his
bi-polar medication, and having “a broken rib now from Officer Hohenfeldt.” Id., ¶4; see also

Dkt. No. 23-2. The grievance says nothing about how the broken rib occurred and contains no

accusation that Officer Hohenfeldt used excessive force. This inmate complaint was forwarded to

medical staff to resolve the medical issues; and medical staff addressed the medical issues on

August 3, 2020. Dkt. No. 21, ¶¶5, 10-11. The remainder of the issues were not addressed

purportedly because the inmate complaint improperly raised multiple issues in the same inmate

complaint. Id., ¶9. There is no evidence that Esposito was ever told that his grievance was rejected.

Esposito filed no other grievances or appeals related to the incident of July 25, 2020. Id., ¶¶6, 12.

                             SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate when the moving party shows that there is no genuine

issue as to any material fact and that the moving party is entitled to judgment as a matter of law.

Fed. R. Civ. P. 56(a). “Material facts” are those under the applicable substantive law that “might

affect the outcome of the suit.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A

dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable jury could

return a verdict for the nonmoving party.” Id. All reasonable inferences are construed in favor of

the nonmoving party. Foley v. City of Lafayette, 359 F.3d 925, 928 (7th Cir. 2004). The party

opposing the motion for summary judgment must “submit evidentiary materials that set forth

specific facts showing that there is a genuine issue for trial.” Siegel v. Shell Oil Co., 612 F.3d 932,

937 (7th Cir. 2010) (citations omitted). “The nonmoving party must do more than simply show

that there is some metaphysical doubt as to the material facts.” Id. Summary judgment is properly

entered against a party “who fails to make a showing sufficient to establish the existence of an

element essential to the party’s case, and on which that party will bear the burden of proof at trial.”

Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotations omitted).



                                                   2
                                           ANALYSIS

       “[N]o action shall be brought with respect to prison conditions under section 1983 of this

title, or any other Federal law, by a prisoner confined in any jail, prison, or other correctional

facility until administrative remedies as are available are exhausted.” 42 U.S.C. §1997e(a). “To

satisfy the exhaustion requirement, an inmate must take each of the steps prescribed by the state’s

administrative rules governing prison grievances.” See Chambers v. Sood, 956 F.3d 979, 983 (7th

Cir. 2020) (citing Lockett v. Bonson, 937 F.3d 1016, 1025 (7th Cir. 2019)). “The primary

justification for requiring prisoners to exhaust administrative remedies is to give the prison an

opportunity to address the problem before burdensome litigation is filed.” Id. (citing Woodford v.

Ngo, 548 U.S. 81, 93-95 (2006) and Schillinger v. Kiley, 954 F.3d 990, 995-96 (7th Cir. 2020)).

If administrative procedures are not available, however, exhaustion is not required. Hernandez v.

Dart, 814 F.3d 836, 842 (7th Cir. 2016). “Prison authorities cannot immunize themselves from

suit by establishing procedures that in practice are not available because they are impossible to

comply with or simply do not exist.” King v. McCarty, 781 F.3d 889, 893 (7th Cir. 2015).

       The Racine County Jail outlines its inmate grievance procedure in the Inmate Handbook.

Dkt. No. 23-1. Inmates are required to use the grievance procedure to resolve any matter in which

the inmate “is personally affected in one of the following ways: health, safety/welfare, disciplinary

procedure, facility operation, or availability of services.” Id. at 2-3, §D. To properly exhaust

administrative remedies, the inmate must file a grievance within seven (7) calendar days of the

occurrence. Id., §A. The grievance may address only one issue. Id., §B. Properly submitted

grievances are investigated and responded to within fourteen (14) calendar days. Id., §G. If a

grievance is not considered because it was filed improperly, another grievance may be submitted

using the proper grievance procedure. Id., §F.



                                                 3
       Hohenfeldt argues that the undisputed evidence shows that Esposito failed to comply with

the jail’s grievance procedures because he raised multiple issues in the same inmate complaint.

Medical staff addressed the medical issues on August 3, 2020, but the remaining issues were not

addressed because they were improperly raised. The defendant notes that the jail’s exhaustion

procedures specifically notified Esposito that he could file another inmate complaint if his

grievance was not considered because it was filed improperly, but Esposito did not do this.

       What the defense fails to note, however, is that Esposito was never informed his grievance

was rejected because it addressed more than one issue. Without being told his grievance was

rejected, Esposito would have no reason to submit a new one. For this reason, the Court is reluctant

to dismiss Esposito’s claim against Hohenfeldt on this basis. On the other hand, it appears from

the Court’s review of the grievance Esposito did file that it does not contain any claim against

Officer Hohenfeldt. The grievance recites a list of complaints Esposito has, primarily dealing with

his medical care, and then adds as another condition for which he needs medical care the statement,

“I also have a broken rib now from Officer Hohenfeldt.” Dkt. No. 23-2. There is no allegation

that Officer Hohenfeldt did anything improper. This is not enough to state a grievance against

Officer Hohenfeldt.

       Esposito states that he filed eight other inmate complaints and ten medical requests while

at the Racine County Jail. See Dkt. No. 34, ¶¶3, 6. He does not offer any copies of these other

grievances, however, even though he claims his keeps “all my carbon copies.” Dkt. No. 34, ¶6.

Nor does he describe what these other grievances were about. To the extent he offers any

information about them, Esposito identifies in his response materials the date of each of the eight

inmate complaints and the individuals involved in each inmate complaint. See Dkt. No. 34, ¶3.

None of the eight inmate complaints involve Hohenfeldt (three involve Sgt. Luedtke; two involve

Sgt. Clope; two involve Capt. Friend; and one involves Sgt. Hesthaven). Further, four of the eight
                                                 4
inmate complaints were filed on or after August 5, 2020, which means they were untimely filed

more than 7 calendar days after July 25, 2020 occurrence. Esposito’s ten medical requests also do

not exhaust his excessive force claim.

       In other words, Esposito has not placed in dispute the declaration of Lt. Jason Yohn, who

states upon his review of Esposito’s file that it contains no other grievance relating to Officer

Hohenfeldt or the July 25, 2020 incident. Dkt. No. 23, ¶ 10. Esposito was advised that to defeat

the defendant’s motion for summary judgment, he “must support every disagreement with a

proposed fact by citing to evidence.” Dkt. No. 25 at 2. The Court explained that he could do this by

“relying on documents that he attaches to his response.” Id. Esposito clearly did not do this.

       In sum, Esposito was required to exhaust administrative remedies by filing “complaints and

appeals in the place, and at the time, the prison’s administrative rules require.”               Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). The jail specifically requires inmates to

formally raise grievances using an Inmate Request Form. See Dkt. No. 23-1 at 2. Esposito cannot

exhaust his excessive force claim by filing a medical request. Based on the undisputed evidence,

the Court is satisfied that Esposito failed to exhaust administrative remedies with respect to the

excessive force claim against Hohenfeldt. The Court will grant the motion for summary judgment

and dismiss Hohenfeldt from this case.

                                          CONCLUSION

       IT IS THEREFORE ORDERED that the defendant’s motion for summary judgment

(Dkt. No. 20) is GRANTED and defendant Hohenfeldt is DISMISSED from this case.

       Dated at Green Bay, Wisconsin this 3rd day of June, 2021.

                                                       s/ William C. Griesbach
                                                       William C. Griesbach
                                                       United States District Judge



                                                   5
